MEMORANDUM***
Feliciano Jaime-Cobos, the lead petitioner, and his wife and children, all natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ order affirming the Immigration Judge’s (“IJ”) denial of their applications for suspension of deportation. Because the transitional rules apply, see Kalaw v. INS; 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). We review for substantial evidence a factual finding that an alien has failed to demonstrate continuous physical presence, see Kalaw, 133 F.3d at 1151, and review de novo constitutional challenges, Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). We deny the petition for review.
Substantial evidence supports the IJ’s finding that the petitioners are not eligible for suspension of deportation under section 309(c)(5)(A) of the Illegal Immigration Reform and Immigrant Responsibility Act (“IIRIRA”), as amended by section 203(a) of the Nicaraguan Adjustment and Central American Relief Act (“NACARA”), because they failed to establish the requisite seven years of continuous physical presence in the United States prior to issuance of their Orders to Show Cause. See Otarola v. INS, 270 F.3d 1272, 1274 n. 3 (9th Cir.2001).
The petitioner’s challenge to the retroactive application of the transitional stop-time rule to aliens detained before the *650enactment of IIRIRA is foreclosed by Ram v. INS, 243 F.3d at 518.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.